Citation Nr: 0844203	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  04-16 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for left ear hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for right ear hearing 
loss.

3.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to June 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's application to 
reopen a previously denied claim of entitlement to service 
connection for left and right ear hearing loss for failure to 
submit new and material evidence.

In April 2005, the veteran presented personal testimony 
before the undersigned Veterans Law Judge during a Travel 
Board hearing.  A transcript of the hearing is of record.

In August 2005 and February 2007, the Board remanded the 
appeal to the RO for additional development.  

The issue of entitlement to service connection for right ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a January 2002 rating decision, the RO denied 
reopening the veteran's claim for service connection for 
bilateral hearing loss; although notified of the denial, the 
veteran did not initiate a timely appeal.

3.  None of the new evidence associated with the claims file 
since the January 2002 denial, when considered by itself or 
in connection with evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for left ear hearing loss or raises a 
reasonable possibility of substantiating the claim for 
service connection for left ear hearing loss.

4.  Evidence associated with the claims file since the 
January 2002 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for right ear hearing loss, or raises a 
reasonable possibility of substantiating a claim for service 
connection for right ear hearing loss.


CONCLUSIONS OF LAW

1.  The January 2002 RO decision that denied the veteran's 
claim for service connection for bilateral hearing loss is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2008).

2.  As evidence received since the RO's January 2002 denial 
is not new and material with respect to the claim for service 
connection for left ear hearing loss, the criteria for 
reopening the veteran's claim for service connection for left 
ear hearing loss are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  As evidence received since the RO's January 2002 denial 
is new and material with respect to the claim for service 
connection for right ear hearing loss, the veteran's claim 
for service connection for right ear hearing loss is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.156(a), 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the RO accepted a statement from the veteran 
that was received in April 2003 as a petition to reopen his 
claim for service connection for bilateral hearing loss.  He 
was notified of the provisions of the VCAA by the RO and 
Appeals Management Center (AMC) in correspondence dated in 
July 2003, August 2005, and August 2007.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim and 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim.  Thereafter, the claim 
was reviewed and a supplemental statement of the case was 
issued in September 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004). See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the August 2007 VCAA notice letter shows that the 
AMC identified the basis for the denial in the prior 
decisions and provided notice that described what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denials.  The Board finds the 
notice requirements pertinent to the issues on appeal 
addressed in this decision have been met.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, VA treatment records, and records 
from the Social Security Administration (SSA) have been 
obtained and associated with his claims file, and he was 
provided with a VA examination to assess the current nature 
of his hearing loss disability.    

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.



New and Material Evidence

In a January 2002 rating decision, the RO denied reopening 
the veteran's claim for service connection for bilateral 
hearing loss.  It was noted that the veteran indicated that 
he had no further evidence to submit.  He also indicated that 
he was receiving treatment at the VA Medical Center (VAMC) in 
Beckley, but gave no specific dates.

Evidence of record included a statement from the veteran, his 
service treatment records, and a statement from a private 
physician that addressed a disability unrelated to this 
claim. 

The veteran attempted to reopen his claim for service 
connection for bilateral hearing loss in April 2003.  This 
appeal arises from the RO's January 2004 denial to reopen the 
veteran's claim for service connection for left and right ear 
hearing loss.  Regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the January 2004 RO decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992).

Evidence added to the claims file since the January 2002 
denial includes statements from the veteran and his 
representative, VA treatment notes dated from June 2001 to 
June 2006, a VA audiological examination report dated in May 
2004, a transcript of the April 2005 Travel Board hearing, 
and SSA records received in April 2006.  

Left Ear Hearing Loss

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
However, none of this evidence is "material" for purposes 
of reopening the claim for service connection for left ear 
hearing loss.

The veteran's claim for service connection for hearing loss 
was originally denied in July 1987 because his service 
treatment records reflected a pre-existing left ear hearing 
loss with no evidence of aggravation during service.  Rather, 
an in-service audiological evaluation dated in July 1985 
showed a slight improvement in the left ear from an in-
service evaluation conducted in March 1984.  While the May 
2004 VA audiological examination report did show additional 
left ear hearing loss, none of the evidence received since 
the January 2002 denial has shown that the veteran's left ear 
hearing loss was aggravated by military service.

While statements from the veteran reflect his continued 
assertion that his left ear hearing loss became worse as a 
result of noise exposure during active military service, his 
assertions are essentially cumulative of others that were 
previously of record.  The Board emphasizes that as the 
veteran is a layperson without the appropriate medical 
training or expertise to render an opinion on a medical 
matter, he is not competent to provide a probative (i.e., 
persuasive) opinion on medical matters - such as the etiology 
or progression of a specific disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, where, as 
here, the claim turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the January 
2002 RO denial is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim for service connection for left 
ear hearing loss.  In addition, evidence added to the record 
clearly does not include competent evidence that the 
veteran's current left ear hearing loss was aggravated by his 
active military service, which was the basis for the prior 
determination.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for left ear hearing loss has not been received.  
As such, the requirements for reopening the claim are not 
met, and the January 2002 denial of the claim for service 
connection for left ear hearing loss remains final.  As the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Right Ear Hearing Loss

The additionally received evidence listed above is "new" in 
the sense that it was not previously before agency decision 
makers, and this evidence is "material" for purposes of 
reopening the claim for service connection for right ear 
hearing loss.

The veteran's claim for service connection for hearing loss 
was originally denied in July 1987 because right ear hearing 
loss for VA purposes was not shown by the veteran's service 
treatment records, and he provided no other evidence of right 
ear hearing loss.

The May 2004 VA audiological examination report is new in 
that it was not previously before agency decision makers at 
the time of the January 2002 decision, and it is not 
cumulative or duplicative of evidence previously considered.  
Further, the evidence is material.  The prior denial of 
service connection for right ear hearing loss was predicated 
on a lack of medical evidence showing current right ear 
hearing loss.  Presently, the findings from the May 2004 VA 
examination show right ear hearing loss for VA compensation 
purposes.  Thus, this new evidence is material in that it 
addresses the basis for the previous denials:  a lack of 
evidence showing current right ear hearing loss.  Therefore, 
the claim must be reopened.


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection left ear hearing loss; 
the appeal is denied.

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for right ear 
hearing loss; to this extent, the appeal is allowed.


REMAND

The veteran contends that his current right ear hearing loss 
is a result of noise exposure during active military service.

His service personnel records reflect that he worked as a 
motor transport operator, and he testified in April 2005 that 
his post-service occupation was in sales and that he engaged 
in target shooting while wearing hearing protection.  

Post-service VA treatment records dated from June 2001 to 
June 2006 contain no complaints or findings related to 
hearing loss.  While a December 2001 VA audiology 
consultation note described normal hearing progressing to a 
moderately-severe sensorineural hearing loss in both ears, a 
VA addendum dated in January 2002 indicated that the December 
2001 audiology note was not meant for the veteran and should 
be voided.  Records obtained from the Social Security 
Administration contained no complaints or findings related to 
hearing loss and showed that the veteran was awarded 
disability benefits for other disabilities.

The VA audiology examination report dated in May 2004 listed 
findings indicative of right ear hearing loss for VA 
purposes.  However, the veteran's claims file was not 
available for the audiologist to review, nor did she provide 
a medical opinion regarding the etiology of the veteran's 
right ear hearing loss disability.  Therefore, the AMC/RO 
should provide the veteran's claims file to an audiologist to 
provide a medical opinion regarding the etiology of the 
veteran's right ear hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated the veteran for hearing loss since 
June 2006.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The veteran's claims folder must be 
made available to an audiologist for review 
of the case and to provide a medical 
opinion regarding the veteran's right ear 
hearing loss disability.  A notation to the 
effect that this complete record review 
took place should be included in the report 
of the audiologist.
Following review of the claims folder, the 
examiner should specifically identify 
whether it is as least as likely as not (50 
percent probability or greater) that the 
veteran's right ear hearing loss is related 
to his military service.  Sustainable 
reasons and bases are to be provided for 
all opinions rendered.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO must readjudicate the issue of 
whether new and material evidence was 
received to reopen a claim for entitlement 
to service connection for right ear hearing 
loss.  If the benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case to the appellant and 
his representative that shows consideration 
of all additional pertinent evidence.  The 
appellant and his representative should be 
given an opportunity to respond.  
Thereafter, the claim should be returned to 
the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


